Upon the record submitted, a witness testified to a depreciation loss of $200 in the value of the automobile caused by the accident, aside from the cost of repairing the automobile. This is the only fair construction of his testimony, taking into account his estimate of a salvage value of $250 before the repairs were made. The need of repairs was admitted. A charge of over $600 for them was made. While the charge may have been excessive, although no evidence to that effect appears from the record, the inadequacy of the verdict is clear beyond any fair doubt. The verdict for the exact amount of the estimated depreciation loss permits no probability that the expense of repairs received any allowance. It follows that the conclusion that the jury disregarded the court's charge, presumably through plain mistake or inadvertence to the instructions in their entirety on the issue, is the only reasonable one to be made. A new trial, limited to the issue unless facts outside the record transferred are found to demand a broader range of it, therefore is granted.
New trial. *Page 50